      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 1 of 9




                          TNITED STATES DISTRTCT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LINITED STATES OF AMERICA.
                Plaintiff,
v.                                                 CIVI   ACTION NO.

$119,899.89 SEIZED FROM BANK OF
AMERICA ACCOLTNT 0821,

$1,501.68 SEIZED FROM BANK OF
AMERICA ACCOI.INT 07 53,

$878.79 SEIZED FROM       BANK OF
AMERICA ACCOUNT 0818, and

$60,813.71 SEZED FROM
CAPITOL ONE ACCOUNT 5659,
                 Defendants.


               VERIFIED COMPLAINT FOR CIVI FORFEITURE
              TN REM AND NOTICE TO POTENTTAL CLAIMANTS

       The United States of America, Plaintiff, files this action for forfeiture in rem against

$119,899.89, $1,501.68, $878.79, and S60,813.71      in U.S. Currency seized from various

bank accounts and alleges upon information and belief the following:


                             JURTSDICTION AND \TENUE

       1.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. $$ 1345 and

1355, as this is a forfeituro action brought by the United States"

       2.     Venue is proper in this Court pursuant to 28 U.S.C. $$ 1355(b), 1391(bX2),

and 1395. Acts and omissions giving rise to the forfeiture occurred in the Southern District

ofTexas.
      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 2 of 9



            DEFENDANT PROPERTTES SUBJECT TO FORFETTURE

       3.     The First, Second and Third Defendant Properties were seized from Bank      of
America accounts held in the name of "Dijon at Jenson LLC," a Texas company with a

mailing address in Houston, Texas. The seized amounts are $119,899.89 (seized from an

account with an account number ending in 0821), $1,501.68 (account number ending in

0753), and $878.79 {account number ending in 0818).

       4.     The Fourth Defendant Property is $60,813.71 seized from a Capitol One

bank account with an account number ending in 5659, and held in the name of Patrick

Franklin. Patrick Dijon Franklin is the manager and owner of Dijon at Jenson LLC.

       5.     The United States alleges that the four sums described above (collectively,

the "Defendant Properties") constifute or are derived from proceeds traceable to wire fraud.

                 STATUTORY BASIS AND NATURE OF ACTION

       6.     This civil action in rem is brought to enforce the provisions of 18 U.S.C.   $


981(a)(1)(C), which provides for the forfeiture of any property, real or personal, which

constitutes or is derived from proceeds traceable to any offense constituting "specified

unlawful activity" (as defined in 18 U.S.C. $ 1956(c)(7)), or a conspiracy to commit such

offense. Title 18 U.S.C. $ 1343 (wire fraud) is "specified unlawful activity" pursuant to

18 u.S.C. $1es6(c)(7).

       7.     With regard to the civil forfeiture of fungible property, 18 U.S.C. $ 984

provides that funds deposited into the same financial account as the properfy involved in
      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 3 of 9



the offense that is the basis for the forfeiture shall be subject to forfeiture so long as the

forfeiture action is commenced within one year from the date of the offense.

                                          FACTS

       8.     This case involves a type of business email compromise scam in which the

perpetrator(s) gains unauthorized access to the email account of one or more parties to an

anticipated transaction. The perpetrator then sends a fraudulent email that convinces the

victim to change the banking information of the intended palment recipient. As a result

of the fraudulent email, the victim transfers the funds to   a bank account   controlled by the

perpetrators, and the intended recipient of the funds never receives the money.

       9.     This type of scheme, involving fraudulent emails and a fraudulent wire

transfer, is a wire fraud criminal offense in violation of Title 18, United States Code,

Section 1343. Wire fraud proceeds are subject to civil forfeiture pursuant to Title 18,

United States Code, Section 981(a)(1)(C).

       A. The Victim was Deceived into Transferring its Funds to the Perpetrators'
            Bank Account Rather than to the Correct Bank Account

       10.     The victim in this case is a family trust (the "Family Trust") that wanted its

lawyer to wire money from the Family Trust's bank account to a legitimate company's

bank account, but the victim was deceived by false emails into transferring the funds to the

perpetrators' bank account instead.

       11.     On or about February 3,2020, the Family Trust and its lawyerwere deceived

by false pretenses and representations into wiring $1,299,050.00 to a JPMorgan bank

account within the Southern District        of Texas that was controlled by the fraud
      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 4 of 9



perpetrator(s). The $1,299,050.00 of the Family Trust's money was then further dispersed

to other bank accounts, four of which are the bank accounts from which the Defendant

Properties were seized.

       12. It appears that the fraud perpetrator(s) were aware of the Family Trust's
anticipated transaction. The perpetrator(s) were able to jrrmp into email conversations

among the Family Trust participants and the lawyer without anyone rcalizingit. The email

addresses controlled by the perpetrator(s) were one letter off from the true email addresses

of the legitimate participants. During the email exchanges, the perpetrator(s) was able to

introduce fraudulent bank account information for the account that was to receive the funds

from the Family Trust.

       13.    Initially, none of the parties involved questioned the fraudulent bank account

information. When the parties talked on the telephone and realized that one of the

purported emails was not legitimate, they figured out something was wrong and contacted

the bank. However, the wire had already been sent to the fraudulent bank account, and

most of the funds had been further dispersed. The Defendant Properties were subsequently

seized by warrant.

       B. The Criminal Proceeds yrere Distrursed to Multiple Bank Accounts

       14.    The Family Trust's wire      of   $1,299,050.00 was    initially deposited on

February 3,2A20, to an account at JP Morgan Chase (the "Original Account"), held in the

fiame of Guerra Realty    LLC. Shortly thereafter,   on February 4 and 5, 2A20, the Original

Account transmitted wires of $358,000 and $200,000 to Dijon Account           A (a Bank of
          Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 5 of 9



America account with an account number ending in8974, held in the name of Dijon at

Jenson LLC), which had a pre-existing balance of only $13.96; and transmitted a wire        of

$600,000 to Dijon Account B (a Bank of America account with an account number ending

in 8961, held in the name of Dijon at Jenson), which had      a pre-existing balance   of only

$446.66. Dijon Accounts         A&B     each dispersed the fraud proceeds further, through

cashier's checks, cash withdrawals, and transfers to other bank accounts.

           (1)    Proceeds Traced to the First Defendant Pronerty

           15.    Both Dijon Account A and Dijon Account B made kansfers to Dijon Account

C (a Bank of America account with an account number ending in 3861, held in the name

of Dijon at Jenson). There were two deposits from Dijon Account A ($50,000 and $60,000)

and one deposit from Dijon Account B ($50,000), all consisting wholly of fraud proceeds

for   a   total of $160,000. Those were the only deposits made to Dijon Account C other than

the pre-existing balance of $1,000.00.

           16.    Drjon Account C on February 20, 2A20, transferred fraud proceeds of

$153,500       to Dijon Account x0821, which had a pre-existing balance of zero.          The

$119,899.89 seized from Dijon Account x0821 is the First Defendant Property, which

consists wholly of fraud proceeds.

           (2)    Proceeds Traced to the Second Defendant Property

           17.    Before the First Defendant Properfy was seized, Dijon Account x0821 made

four transfers ofproceeds in the total amount of $30,000.00 to Dijon Account x0753, which
      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 6 of 9




had a pre-existing balance of $455.87. The $1,501.68 seized from that account is the

Second Defendant Property, which consists wholly of fraud proceeds.

      (3)     Proceeds Traced to the Third Defendant Property

       18.    Dijon Account    A on February 20, 2020, kansferred       $1,310.09 to Dijon

Account x0818, which had a pre-existing balance of zero. Through application of Section

984, the $878.79 seized from Dijon Account x0818 is the Third Defendant Properfy, which

consists wholly of proceeds.

       (4)    Proceeds Traced to the Fourth Defendant Property

       19.    Dijon Account    A on February 5, 2020, transferred       $200,000     in   fraud

proceeds to a Capitol One bank account with an account number ending        in   5659, held in

the name of Patrick Franklin. Through application of Sectiot 984, the $60,813.71 seized

from the Capitol One account is the Fourth Defendant Property, which consists wholly of

fraud proceeds.

                                     CONCLUSTON

       20.    Under the totalify of the circumstances, there is reason to believe that the

Defendant Properties are subject to forfeiture under 18 U.S.C. $ 981(aX1)(C) as property

which constitutes or is derived from proceeds traceable to specified unlawful activity,

specifically including wire fraud in violation of Title 18, United States Code, Section 1343,

whether directly or through application of Section984.
      Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 7 of 9




                    NOTICE TO ANY POTENTIAL CLAIMANTS

       YOU ARE HEREBY NOTIFIED that if you assert an interest in any of the

Defendant Properties subject to forfeiture and want to contest the forfeiture, you must file

a verified claim which fulfills the requirements set forth in Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim

must be filed no later than 35 days from the date this Complaint was sent to you in

accordance with Rule G(4)(b); or, if this Complaint was not sent to you, no later than 60

days after the first day of publication of notice on an official government forfeiture internet

site, in accordance with Rule G(5)(a)(ii)(B).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no later than twenty-one (21) days after filing the verified claim. The claim and

answer must be filed with the United States District Clerk for the Southern District of

Texas, either electronically or at the United States Courthouse, 515 Rusk Avenue, Houston,

Texas 77002. A copy must be sent to the undersigned Assistant United States Attorney at

the United States Attorney’s Office, 1000 Louisiana, Suite 2300, Houston, Texas 77002.

                                  RELIEF REQUESTED

       The United States will serve notice, along with a copy of the Complaint, on any

person who reasonably appears to be a potential claimant in this matter. The United States

seeks a final judgment forfeiting the Defendant Properties to the United States and any

other relief to which it may be entitled.




                                                7
Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 8 of 9




                                    Respectfully submiued,

                                    RYANK. PATRICK
                                    United States Attorney



                                    Kristine E. Rollinson
                                    SDTX Federal No. 16785
                                    Assistant United States Attorney
                                    1000 Louisiana, Suite 2300
                                    Houston, Texas 77002
                                    Telephone {7 13} 567-9000
  Case 4:20-cv-03248 Document 1 Filed on 09/18/20 in TXSD Page 9 of 9




                                       Vcrilicatiom


         I. Car6s A. Fsnrhpn, I Spccial Agenl wilh U.S. Horncland Security trnvestigations,
                                                                      that I have read the
drr:l*rr. uncler penalry ol'perjury. as provided by 2s U.s.C' $ 1745,
lbr*g*ing    vcrificd Complainr tix Civil Forl'eiture In Rem and Notice to Potential
Clilinrants, and rhat rhe tacrs srilred ir paragraphs 3 - 4 and l0 - 20 of the Complaint
                                                                                         are

hasc6 upon rny prrsonirl }inowledge" uf,on information obtained fiorn other law
enlgrcemen{ pt rsonncl. or upon inlbrrnation I obtained in t}re course of my investigation.
Thosc lacrs arr lrue and correct io [he besr of nry knowledge and trclief'

       Executed on lhe   &of       September 2820"



                                          Carlos A. Fsmbon
                                          Special Agent
                                          U"S. Homeland Security trnvestigatians
